11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

David Gracia,                                * From the 385th District Court
                                               of Midland County,
                                               Trial Court No. CV53083.

Vs. No. 11-18-00106-CV                       * July 19, 2018

Mark Layne Cockerham,                        * Per Curiam Memorandum Opinion
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed.       Therefore, in accordance with this court’s
opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against David Gracia.